Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141571                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  FARMERS INSURANCE EXCHANGE,                                                                         Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                           Justices


  v                                                                 SC: 141571
                                                                    COA: 275584
                                                                    Wayne CC: 06-601127-NF
  RUFUS YOUNG,
           Defendant-Appellant,
  and
  NICOLE WILLIAMS and LINDA LEE,
            Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 3, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action.
  MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of
  this order, but they should not submit mere restatements of their application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2010                    _________________________________________
           p1124                                                               Clerk